Citation Nr: 1340467	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  06-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for residuals of a neck injury.

4.  Entitlement to service connection for a bilateral shoulder injury.

5.  Entitlement to service connection for residuals of a head injury, other than headaches.

6.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness, exposure to paint dust, or exposure to toxic chemicals.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse, father and pastor.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to July 1993, including in the southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2006, the Veteran testified before a Decision Review Officer (DRO) at the Phoenix RO.  A transcript of the hearing is of record.
 
In July 2010, the Board granted service connection for asthma and remanded the remaining issues to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In October 2012, the Board granted service connection for migraine headaches, including as a result of several in-service head injuries; the remainder of the Veteran's issues were again remanded to the AMC for further development.  Accordingly, the Board has amended the Veteran's claim for residuals of a head injury to exclude migraine headaches.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims can be adjudicated. 

Following the Board's October 2012 remand, the Veteran's service treatment records (STRs) were located.  Relevant to his claims, they show the following: 
A June 1989 treatment note shows he was involved in an automobile accident, with complaints of left and right lower leg pain, and right elbow pain.  A February 1990 treatment not documents that he slipped from a ladder, injuring his right shoulder, and was diagnosed with major muscle strain; an August 1990 treatment not indicates he fell out of a plane and injured the right side of his back; another note in August 1990 shows he was involved in an altercation and injured his left shoulder.  A May 1993 treatment note shows the Veteran complained of nausea, headaches and pain in his chest after inhaling oven cleaner.

In a July 1993 Report of Medical History, he indicated a positive history of swollen or painful joints (fingers and ankles), frequent/severe headaches (due to neck pain he said), recurrent back pain (since 1990); he denied a history of painful or trick shoulder or elbow, arthritis, rheumatism or bursitis, depression or excessive worry and nervous trouble of any sort.  With respect to his neck complaints, a nurse recorded that the Veteran stated he had been in a few car accidents.  Regarding his back pain, the nurse recorded that the Veteran stated he fell twice during boot camp and also fell down the stairs in 1990.

In the Board's October 2012 remand, it was requested that the Veteran be scheduled for VA examinations for all of the issues comprising this appeal.  In light of the Veteran's recently acquired STRs, and for the reasons explained below, the Board finds that the examinations should again be requested.

The record indicates that the Veteran underwent a head examination in January 2013 and a psychiatric examination in January 2013, but refused examinations for his neck, back, shoulder and arms, and failed to report for a Gulf War general medical examination.

At the time of the Veteran's January 2013 VA psychiatric examination, which yielded an unfavorable opinion, his service treatment records were unavailable.  Subsequently, the Veteran's STRs were obtained.  In July 2013, an addendum opinion was obtained, wherein the examiner indicated that further clinical inquiries were required before rendering a clinical diagnosis, and stated, "It is my opinion that this Veteran be asked to return to C&P clinic for a comprehensive mental health examination."  In August 2013, another addendum opinion was obtained, wherein the examiner reviewed the Veteran's STRs only (the claims file was unavailable for review), but did not physically exam the Veteran, and again issued an unfavorable opinion.  Based on the above, the Board finds another examination of the Veteran is necessary, which includes a comprehensive mental health examination of him, and a full review of his STRs and claims file.

Regarding the Veteran's claim for residuals of a head injury, he underwent a VA examination for such in January 2013.  During the examination, the Veteran recounted a series of in-service falls and an ensuing history of headaches.  He also described neck pain.  The examiner checked "yes" to the question whether the Veteran now has or has ever had a traumatic brain injury (TBI) or residuals of TBI, and indicated the date of diagnosis as August 1990.  The examiner also noted previous post-service clinical studies, which were all essentially normal brain scans.  Under a section titled "Initial Evaluation of Residuals of Traumatic Brain Injury Disability Benefits Questionnaire," there was no opinion included about the etiology of the Veteran's residuals of a head injury.  Under a section titled "Headaches (including Migraine Headaches) Disability Benefits Questionnaire)" the examiner found that the claimed condition was related to service.  This suggests he was providing an opinion with respect to migraines and not head injury residuals apart from migraines.  In July 2013, an addendum opinion was obtained which found that there was no objective medical evidence of TBI or head trauma in the Veteran's records, and that such was less likely as not related to the Veteran's service.  Accordingly, the Board finds an opinion is needed to ascertain whether the Veteran has any residual of in-service head injuries, other than migraine headaches for which he is already service-connected, and whether such residuals are related to service. 

As further examination of the Veteran is warranted, and, in light of his psychiatric disability (he is currently rated as 70 percent disabled for posttraumatic stress disorder), on remand, he should be given another opportunity to undergo VA examinations pertaining to his claimed neck, lumbosacral spine, bilateral shoulder, and joint and muscle pain disorders.

Additionally, the record indicates that there may be outstanding private treatment records relevant to the Veteran's claims.  Specifically, at the December 2006 DRO hearing, the Veteran stated he was treated at Aetna Medical in California in 1993, the same year he was discharged from service, for his back and neck.  It does not appear that the RO/AMC ever attempted to obtain these records.  Accordingly, they should be sought on remand, with any needed assistance from the Veteran.  While on remand, the AMC should also obtain current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records from Aetna Medical in California, dating from 1993-1994.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran.  To the extent possible, the examiner is asked to distinguish between any psychiatric symptomatology attributable to the Veteran's service-connected PTSD and any other currently experienced acquired psychiatric disability.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression and anxiety, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for PTSD.  The examiner also is advised that the Veteran contends that his current acquired psychiatric disability other than PTSD, to include depression and anxiety, is related to active service.

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his lumbosacral spine disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any current lumbosacral spine disability experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he injured his lumbosacral spine on several occasions during active service, including in an in-service motor vehicle accident, and that his current lumbosacral spine disability is related to active service. The examiner should discuss the Veteran's STRs, which document an in-service history of falls, motor-vehicle accidents and complaints of back pain.

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of a neck injury and his residuals of a bilateral shoulder injury.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all residuals of a neck injury and/or residuals of a bilateral shoulder injury currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a neck injury, if diagnosed, are related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a bilateral shoulder injury, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he injured his neck and shoulders on several occasions during active service, including in an in-service motor vehicle accident, and that these claimed disabilities are related to active service.  The examiner should discuss the Veteran's STRs, which document an in-service history of falls, motor-vehicle accidents and complaints of neck/shoulder pain.

7.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of a head injury, other than migraine headaches.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all current residuals of a head injury experienced by the Veteran, other than migraine headaches.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a head injury, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred multiple head injuries during active service, including in an in-service motor vehicle accident, and that his current residuals of a head injury are related to active service.  The examiner should discuss the Veteran's STRs, which document an in-service history of falls and motor-vehicle accidents. (The Veteran has already been awarded service connection for migraine headaches, based on in-service head injuries.)

8.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his disability manifested by muscle and joint pain.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any disability manifested by muscle and joint pain currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by muscle and joint pain, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by muscle and joint pain, if diagnosed, can be attributed to a known clinical diagnosis.  A complete rationale must be provided for any opinions expressed.

The examiner is advised of the following: the Veteran had active service in the southwest Asia theater of operations during the Persian Gulf War; he contends that his current disability manifested by muscle and joint pain was caused or aggravated (permanently worsened) by an undiagnosed illness incurred during his Persian Gulf service; the Veteran also contends that in-service exposure to paint dust or other toxic chemicals caused or aggravated (permanently worsened) his current disability manifested by muscle and joint pain; and, he reports being diagnosed with fibromyalgia.  The examiner should discuss the Veteran's STRs, which document treatment for inhalation of oven cleaner fumes.

9.  Review the Veteran's claims file to ensure that the development requested in this remand has been completed, to the extent possible.  In particular, ensure that any attempt(s) to obtain the Veteran's complete service treatment records and service personnel records and to schedule him for VA examinations comply with this remand.  If not, take any necessary action(s) to ensure compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


